Citation Nr: 9914791	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-49 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cystic acne of the neck 
and back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from May to November 1968.  
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO).  


FINDINGS OF FACT

There is no competent evidence that preexisting acne, which 
was noted on the service entrance examination, underwent a 
permanent increase in severity due to service.   


CONCLUSION OF LAW

The claim for service connection for cystic acne is not well 
grounded.  38 U.S.C.A. §§ 5107(a) (West 1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On a March 1968 examination for service, the veteran's skin 
was noted to be normal.  On a history made in connection with 
that examination, also in March 1968, he reported that he had 
skin disease.  The examiner noted that there was moderate 
acne.  In early July, he was seen for complaints of acne on 
his neck and back.  Examination revealed acne-type eruptions 
on his neck and back.  The impression was acne.  Another 
examiner noted that the veteran had acne vulgaris and found 
scarring and pitting, in addition to papules, cysts and other 
lesions.  It was recorded he had never been treated. The plan 
was to use Tetracycline, pHisoHex and lotion, in addition to 
diet and sunlight.  In September 1968 the veteran was noted 
to have severe acne with scarring on the back of the neck and 
an active abscess area.  The pertinent impression was acne 
vulgaris, severe.  He was to "[c]ontinue" using Fostex and 
begin using phi-so-hex; penicillin was also prescribed.  
Later that month, tetracycline was prescribed.  

In October 1968, the veteran was referred to the dermatology 
clinic with a history of pustular, pitting acne for more than 
nine months.  The dermatology clinic report reflects that the 
veteran had Grade IV cystic and pustular acne vulgaris and 
that the nuchal area had multiple, interconnecting sinus 
tracts and acne conglobata.  It was noted that "in our 
experience" such was incompatible with active military life 
and almost invariably gets worse + tends to interfere with 
the performance of their duties."  Additionally, it was 
noted that the disorder was one that responded poorly to 
treatment.  Therefore, it was concluded that the veteran 
should be separated from service.  

According to a service medical board report, the veteran had 
the onset of moderately severe acne over the back of his neck 
and back several months prior to induction and had been 
treated by his private physician.  It was further noted that 
since enlistment the lesions had grown progressively worse, 
and that the condition had generally been unresponsive to 
treatment.  Physical examination was reported to show Grade 
IV cystic and pustular acne vulgaris lesions over the nuchal 
region with multiple, interconnecting sinus tracts and acne 
conglobata.  There were multiple, healed lesions with pitting 
scars over the back and shoulders.  The medical board found 
that the veteran did not meet the minimum standards for 
enlistment or induction and that he was unfit for further 
service due to physical disability that was neither incurred 
nor aggravated by service.  The diagnosis was cystic acne 
vulgaris, which existed prior to enlistment and had not been 
aggravated by service.  The probable future duration of the 
disorder was reported to be "permanent."  

In a document titled "EPTE Board," dated in October 1968 
and signed by a Navy Medical Officer, a diagnosis of cystic, 
pustular acne vulgaris was stated.  The circumstances were 
that it existed prior to service entry and that several 
visits to sick call had been without results.  Marked 
involvement of the nuchal area was noted.  It was stated that 
the disorder was slowly progressive and refractory to 
treatment, that it preexisted service, that it was not 
permanently aggravated by service, and that it rendered the 
veteran unfit for further service.  In November 1968 the 
veteran was advised that a Medical Board found him to be 
suffering from cystic acne vulargis that was not considered 
to have been incurred in or aggravated by service, he was 
informed of his right to a hearing before a Physical 
Evaluation Board but waived a hearing and requested an 
administrative discharge.  

A July 1993 VA outpatient treatment note shows hidradenitis 
suppurativa and benign nevi on the veteran's thigh and face.  
An August 1993 VA outpatient treatment note shows 
hidradenitis suppurativa of the right groin, top of the head 
and back of the neck.  An examination in October 1993 found a 
large number of scarring pits, secondary to acne, on his 
shoulders, back and chest and a few recent-onset comedones 
and a small, papular, cystic lesion on his scalp.  

In April 1993, the veteran was seen in a VA outpatient 
treatment facility for complaints of a right inner thigh 
cyst; he also had an infected pilonidal cyst.  

An August 1995 VA outpatient treatment note shows follicular 
occlusion triad and complaints of persistent, severe itching.  
It was noted that several penile cysts had been removed.  On 
examination, there were severe acne scars and a few inflamed 
cysts in the right anterior upper arm with areas of 
erythematous, papular eruption.  The assessment was 
eczematous dermatitis versus drug rash.  Later that month, he 
complained of a rash on his back and itching.  Examination 
found an eczematous patch at the right axilla and mild 
erythema and flaking in various areas; the assessment was 
eczematous dermatitis.  He was seen at a VA facility in 
October 1995 for complaints of itching on the tops of his 
feet and sides of his arms.  On examination, there was acne 
scarring on his back, with a few red papules and dry skin on 
his arms and feet.  The assessments were follicular occlusion 
triad and eczematous dermatitis.  An October 1995 VA 
outpatient treatment note shows hidradenitis suppurativa and 
deep, pitted lesions on the back, axillae and inguinal 
region.  

The veteran was afforded a January 1996 VA examination, at 
which time it was noted that he had been on medication for 
cystic acne for two years; the acne tended to come and go.  
It was noted that his primary complaint was of the cystic 
acne "which started in the Marine Corps, of unknown causes. 
Shortly after basic training when he was at Paris (sic) 
Island."  It was further reported that the veteran did not 
have cystic acne prior to service and that in the early 1970s 
the acne in the groin area and under the arms started, with 
subsequent additional involvement.  On examination, there 
were no acneiform lesions on the back or neck, but there were 
many pits over the back from previous lesions.  There was one 
acneiform lesion in the groin but no active lesions 
elsewhere.  The pertinent assessment was history of recurrent 
severe cystic acne.  

When the veteran was seen at a VA outpatient clinic in April 
1996, he was found to have numerous fibrotic, punctuate 
lesions over the back, neck and groin and numerous black and 
comminuted comedones.  It was noted that he had a long 
history of cystic acne/hidradenitis.  The assessment was 
cystic acne/hidradenitis.  A June 1996 VA outpatient note 
shows the same diagnoses.  

At a hearing at the RO in December 1996, the veteran denied 
having been treated in July 1968; he said that he did not go 
to sick call until he was at Camp Pendelton and he did not 
report there until October.  About eight months before he 
entered service, he had moved to Connecticut from Northern 
Ireland and had had no problems with acne when he left 
Ireland.  Hearing transcript (T.) at 2-3.  After moving to 
Connecticut, he developed acne on his face and back, which he 
described as being between mild and severe.  It was 
controlled "quite well" by soap and water.  Id. at 3.  He 
said that he began to notice a change in his skin about June 
1968 and reported receiving mosquito bites.  Id. at 4.  He 
said that shortly after he reported to Camp Pendelton, his 
skin condition became very severe.  Id. at 5-6.  After 
service, he returned to Connecticut, and his skin problem 
cleared up in about two months, until a pilonidal cyst 
developed in 1976.  Id. at 8-9.  He developed a number of 
cysts between 1976 and 1986.  He was taking an antibiotic and 
developed pimples where the cysts had previously been.  Id. 
at 9.  After reviewing the service medical records, he denied 
receiving any treatment in July and September.  Id. at 12.  

Criteria and Analysis

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  

The Board must initially determine whether the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim requires medical evidence of a current 
disability, competent evidence of a disease or injury in 
service and medical evidence of a nexus between the current 
disability and the disease or injury in service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  A claim is also well grounded 
by competent medical evidence of a current disability and 
evidence of chronicity or continuity of symptomatology.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Where there is a chronic disease in service, or within the 
presumptive period under 38 C.F.R. § 3.307, so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To show chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption. 38 
U.S.C.A. §§ 1111, 1132 (West 1991). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
When there is wartime service or peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306 (1998).  

Acne, noted to be moderate, was specifically reported by a 
physician on the veteran's service entrance examination 
report, even though the examination report indicates normal 
skin.  The Board finds this sufficient to show that acne was 
noted when the veteran was examined for service.  However, 
even if it were not, the veteran has testified that he had 
acne at the time he entered service and a pre-service history 
of acne was noted in the service medical records.  
Accordingly, the Board finds that acne preexisted service.  

The record reflects that acne was symptomatic during service 
and that the veteran was first seen for relevant complaints 
in early July 1968.  While the Board notes his testimony that 
he first complained of acne later, the July 1968 written 
medical record entry can not be ignored.  In any event, the 
acne was described as moderate when the veteran was examined 
prior to service and as "severe" in September 1968.    

Because the veteran had wartime service, clear and 
unmistakable evidence is needed to rebut the presumption of 
aggravation where the preexisting disability underwent an 
increase in severity during service.  The veteran served in 
the military during a period of war, the Vietnam conflict.  
The term "clear and unmistakable evidence" includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  It appears that the veteran's acne worsened 
during service since dit was first characterized it as 
"moderate" and then as "severe."  However, an October 1968 
dermatology clinic report indicates that, based on 
experience, the disorder was incompatible with service and 
"almost invariably gets worse...."  That comment expresses a 
medical opinion that cystic acne almost always worsens, thus 
indicating that it is the nature of the disorder to do so, 
regardless of the circumstances of a particular case.  This 
is consistent with the subsequent findings by a medical board 
and a Navy medical officer that the veteran's cystic acne was 
not aggravated by service.  While it was not specifically 
stated that any increase in disability was due to the natural 
progress of the disease, the above noted opinion and the 
conclusions that the condition was not permanently aggravated 
by service support a finding that any increase was due to 
natural progression and not to any incident of service.  
There is no competent evidence during service or since to the 
contrary.  Such a determination requires competent medical 
evidence.  Grottveit, 5 Vet. App. 91.  

The veteran has not submitted any medical evidence that the 
acne either underwent a permanent increase in disability 
during service or that any increase in disability was not due 
to the natural progress of the disease.  In fact, at his 
hearing the veteran testified that after his discharge from 
service, his skin problem cleared up until 1976, several 
years after service, when he developed a pilonidal cyst on 
his tailbone.  Thus, despite the service medical board's 
conclusions that the probable future duration of the acne was 
"permanent," the evidence clearly shows that the acne did 
not undergo any permanent increase in severity as a result of 
service.  To the contrary, shortly after service it resolved 
and did not bother the veteran for several years. 

There is medical evidence from the 1990s of various skin 
problems including predominant findings of hidradenitis 
suppurativa affecting multiple anatomical areas rather than 
just the neck and/or back.  However, there is no medical 
evidence or opinion that hidradenitis suppurativa is in fact 
cystic acne or that relates it or any other currently shown 
skin disorder to service.  To the extent that the veteran 
still suffers from acne, there is no competent evidence or 
opinion that it reflects, or has resulted from, service 
aggravation of acne about 30 years earlier.  Thus, the claim 
for service connection for acne is not well grounded.  


ORDER

Service connection for cystic acne of the neck and back is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

